Citation Nr: 0723614	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-03 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of medical expenses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal is from the June 2005 decision of the Department 
of Veterans Affairs (VA) Palo Alto VA Medical Center (VAMC) 
denying the veteran payment or reimbursement of certain 
unauthorized medical expenses.

In May 2007, a video-conference hearing was held before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's case is not ready for appellate review.  The 
notice provided the veteran of the information and evidence 
necessary to substantiate his claim is inadequate.  The file 
transferred to the Board does not contain the information and 
evidence the VAMC reviewed to decide the veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2006), provides that upon receipt of a 
substantially complete claim for benefits, VA will provide a 
claimant, among other things, notice of the information and 
evidence necessary to substantiate the claim.  An undated 
letter to the veteran informed him, "In your case, evidence 
needed to substantiate your claim for emergency care provided 
in a non-VA facility would be evidence tending to show that 
you meet the eligibility criteria as defined by 39 [sic] 
C.F.R. Section 17.1002(g)."

The VAMC cited the title of the Code of Federal Regulations 
governing the Postal Service.  Even if the veteran exercised 
such diligence as to research and discover the typographical 
error and then read 38 C.F.R. § 17.1002(g), he would have 
been led to submit evidence that he has no health insurance.  
The VAMC decided his claim for failure to satisfy the 
criterion of 38 C.F.R. § 17.1002(d) (continued care beyond 
initial emergency evaluation and treatment must be for 
continued medical emergency).  Simply, the notice given the 
veteran to assist him in prosecuting his claim was untenable 
for that purpose.

Notice of the information and evidence necessary to 
substantiate a claim must include the criteria of entitlement 
to the benefit sought.  Where, as in this case, the criteria 
comprise a specific list of conditions all of which the 
claimant must meet, the notice must list those conditions.  
While legal citation is convenient shorthand for those 
familiar with the laws and regulations governing entitlement 
to VA benefits, notice of the information and evidence 
necessary to substantiate a claim in the form of legal 
citation is inconsistent with the pro-claimant, 
nonadversarial VA system of claims adjudication.  Moreover, 
inclusion of that information in the SOC after the adverse 
determination is made is insufficient by itself to overcome 
the prejudice caused by the defective notice.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The consolidated health record (CHR) folder transferred from 
the VAMC to the Board is virtually devoid of information 
necessary to decide the veteran's appeal.  The statement of 
the case (SOC) reports that the VAMC clinical reviewer 
reviewed bills and related medical information from 
Washington Hospital and determined that the veteran was 
stable for transfer on December 27, 2004.  From the file 
provided, the Board cannot ascertain how the clinical 
reviewer decided that.  A March 2005 VAMC letter to the 
vendor (Washington Hospital) notified the vendor that VA 
could not process the claim until the VAMC received the 
following documents: ER and complete hospital medical report, 
admission history and physical, progress notes, and discharge 
summary.  Another document of record refers to Washington 
Hospital and VA utilization review records, Washington 
Hospital consultant's report of December 23, 2004, Washington 
Hospital Patient Admission Assessment, and Washington 
Hospital cumulative care plans of December 28 and 29, 2004.  
The Board does not have the material the VAMC reviewed in 
making its determination.

In a case closely analogous to the instant case, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded a decision of the Board affirming a VAMC denial 
of payment or reimbursement of unauthorized medical expenses 
based on the opinion of a physician at the VAMC that the 
emergency had ended at a certain time.  The physician had 
reviewed the claim pursuant to 38 C.F.R. § 17.121, which 
provides that a VA physician determine based on sound medical 
judgment that a medical emergency had ended.  The Board had 
failed to make a finding of fact based on review of the 
evidence the VA physician reviewed whether VA physician's 
opinion was based on sound medical judgment.  Bellezza v. 
Principi, 16 Vet. App. 145 (2002).

Bellezza considered the scope of appellate review of action 
pursuant to 38 C.F.R. § 17.121, which implements a statute 
providing for reimbursement of certain medical expenses under 
38 U.S.C.A. § 1728, a different statute than the VAMC applied 
to the instant claim.  In implementing the statute the VAMC 
applied to the instant case, 38 U.S.C.A. § 1725, VA 
regulation provides for VA Fee Service Review Physician or 
equivalent officer at the VA medical facility of jurisdiction 
to decide the existence and duration of a medical emergency.  
38 C.F.R. § 17.2006 (2006).  In Bellezza, the Court wrote, 
[T]he regulation [38 C.F.R. § 17.121] does not require the 
Board to blindly rubber-stamp the VA physician's decision as 
'conclusive.'"  16 Vet. App. at 149.  Likewise, in the 
instant case, the Board must be able to review the VA 
physician's decision, or there is no effective appellate 
review.  Effective review requires the Board to have the 
evidence the VAMC had.

Finally, a VA Fee Service Review Physician or equivalent 
officer (possibly the Clinical Reviewer mentioned in the SOC) 
determined the time and date of cessation of the veteran's 
medical emergency; the reasons for the opinion that the 
emergency had ended must be of record in a form that permits 
the Board to review and understand the reasons for the 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim by providing all of the criteria the 
veteran must meet to establish entitlement 
to reimbursement of his unauthorized 
medical expenses from December 28, 2004, 
to January 15, 2005.  

2.  Obtain and associate with the CMR 
folder the medical documents listed on the 
March 18, 2005, letter to the vender, 
i.e., ER and complete hospital medical 
reports, admission history and physical, 
progress notes, and discharge summary from 
Washington Hospital, dated from December 
23, 2004 to January 15, 2005; Washington 
Hospital and VA utilization review 
records; Washington Hospital consultant's 
report of December 23, 2004; Washington 
Hospital Patient Admission Assessment; and 
Washington Hospital cumulative care plans 
of December 28 and 29, 2004; and any other 
documentary evidence considered in 
determining the ending date of the medical 
emergency at issue.  Any records of 
contact between Washington Hospital and 
the Palo Alto VA Medical Center should 
also be obtained and associated with the 
claims folder.

3.  Obtain from the clinical reviewer 
mentioned in the SOC a written statement 
of the medical reasoning for the decision 
that the veteran's medical emergency had 
ended and that he had become stable on 
December 27, 2004.

4.  Readjudicate the claims at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

